Case 2:20-cv-00006-DBH Document 37 Filed 03/26/21 Page 1 of 10                    PageID #: 173




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


ERIN PAPKEE,                                 )
                                             )
               Plaintiff                     )
v.                                           )       No. 2:20-cv-00006-DBH
                                             )
MECAP, LLC, et al.,                          )
                                             )
               Defendants                    )


                      RECOMMENDED DECISION ON PLAINTIFF’S
                        MOTION TO DISMISS & FOR SANCTIONS

       In this employment action, the plaintiff contends that the defendants have provided

insufficient discovery disclosures and responses and asks the court to dismiss their counterclaims

with prejudice and impose evidentiary sanctions. See Plaintiff’s Motion to Dismiss Defendants’

Counterclaims and for Sanctions for Failure to Produce Discovery Ordered by the Court

(“Motion”) (ECF No. 28). The defendants agree that their counterclaims should be dismissed but

argue against dismissing with prejudice and/or imposing preemptive evidentiary sanctions. See

[Defendants’] Response to Dismiss Counterclaims and For Sanctions (“Response”) (ECF No. 29).

Because I conclude that the defendants’ discovery noncompliance warrants some sanctions but

was not so egregious as to justify dismissal with prejudice, I recommend that the court dismiss

their counterclaims without prejudice and order that they be precluded from introducing any

evidence that they should have provided to the plaintiff during discovery.

                                I. Applicable Legal Standards

       Pursuant to Federal Rule of Civil Procedure 37, a court may sanction litigants for failing

to make required disclosures or otherwise cooperate in the discovery process. See Companion

Health Svcs. v. Kurtz, 675 F.3d 75, 84 (1st Cir. 2012) (noting that Rule 37 provides “a veritable


                                                 1
Case 2:20-cv-00006-DBH Document 37 Filed 03/26/21 Page 2 of 10                      PageID #: 174




arsenal of” discovery sanctions (citation and internal quotation marks omitted)). In appropriate

circumstances, a court may prohibit a litigant “from supporting or opposing designated claims or

defenses, or from introducing designated matters in evidence.” Fed. R. Civ. P. 37(b)(2)(A)(ii).

Similarly, Rule 37 directs that a litigant’s failure to provide a party opponent with the information

required in an initial disclosure will foreclose the use of the undisclosed information and witnesses

at hearings and trials. See Fed. R. Civ. P. 37(c)(1).

       In more serious instances of discovery noncompliance, a court may also strike “pleadings

in whole or in part,” or dismiss actions “in whole or in part.” Fed R. Civ. P. 37(b)(2)(A)(iii), (v).

The First Circuit has indicated that dismissal as a sanction should be used cautiously, explaining

that “[p]rior to choosing the harsh sanction of dismissal, a district court should consider the broad

panoply of lesser sanctions available to it,” Crossman v. Raytheon Long Term Disability Plan,

316 F.3d 36, 39-40 (1st Cir. 2002) (citation and internal quotation marks omitted), and that such a

sanction is only justified in cases where a litigant has engaged in “particularly egregious”

discovery conduct, Companion Health Svcs., 675 F.3d at 85.

                                         II. Background

       In January 2020, the plaintiff filed a complaint against the defendants seeking relief for

violations of the Fair Labor Standards Act, a Maine wage law, and the Maine Whistleblowers’

Protection Act, as well as for tortious interference with a contract or economic advantage.

See Complaint (ECF No. 1). After some issues with serving one of the defendants and an

agreed-upon extension of time, the defendants filed their answers in July 2020 and asserted

counterclaims of defamation against the plaintiff. See Answer & Counterclaim of Defendant Scott

Lalumiere (ECF No. 14); Answer & Counterclaim of Defendant [MECAP, LLC] (ECF No. 15).




                                                  2
Case 2:20-cv-00006-DBH Document 37 Filed 03/26/21 Page 3 of 10                      PageID #: 175




        According to the plaintiff, she first served the defendants with interrogatories and requests

for production of documents in August 2020, but the defendants’ responses, along with their initial

disclosures, were deficient. See Motion at 2. The plaintiff outlined these deficiencies in a

September 2020 letter to the defendants requesting supplemental responses to numerous

interrogatories and document requests, as well as additional information about the defendants’

disclosures. See Exh. A to Motion. Notably, the plaintiff indicated that the defendants had only

produced 90 pages of documents and failed to turn over documents as basic as the plaintiff’s

personnel file. See id. at 4.

        The plaintiff filed a request for a discovery dispute hearing in November 2020. See Request

for a Hearing Regarding a Discovery Dispute (ECF No. 24). At the hearing in December 2020, the

plaintiff indicated that she was seeking a hard deadline for the defendants to supplement their

discovery responses or to move forward with the understanding that the limited information they

had provided was all that they were going to present for evidence in the case. The defendants did

not disagree with the plaintiff’s characterization of their discovery responses but emphasized that

they were not trying to stonewall her. Rather, they pointed out that the defendant business had

shut down, a lender had taken over, and the individual defendant, Scott Lalumiere, had been having

trouble gaining access to the business records. They also noted that Lalumiere’s efforts to return

to Maine from his home in Maryland had been frustrated by family health issues and COVID-19

travel limitations but that he was planning to return to Maine for Christmas and would look for

responsive records then.

        The defendants further acknowledged that the plaintiff had a right to seek redress if they

continued to be unable to supplement their responses after the court imposed a deadline for them

to do so. I indicated that a recent decision by Judge Nivison dealing with discovery sanctions



                                                  3
Case 2:20-cv-00006-DBH Document 37 Filed 03/26/21 Page 4 of 10                        PageID #: 176




might be instructive in those circumstances. See U.S. Bank N.A., as Tr. for Specialty Underwriting

& Residential Fin. Tr. Mortg. Loan Asset-Backed Certificates Series 2006-BC2 v. Thomes,

No. 2:19-cv-00477-JAW, 2020 WL 6393905, at *2 (D. Me. Nov. 11, 2020) (rec. dec., aff’d

Nov. 30, 2020) [hereinafter U.S. Bank N.A.] (foreclosing a plaintiff who failed to respond to

written discovery requests from presenting any evidence he was required to disclose during

discovery at trial and in response to or support of a dispositive motion).

       At the conclusion of the hearing, with the parties’ input and without objection, I enlarged

the parties’ discovery deadline to March 2, 2021, and ordered the defendants to “supplement their

initial disclosures and responses to the plaintiff’s interrogatories and requests for production of

documents . . . by no later than January 19, 2021.” Report of Hearing and Order re: Discovery

Dispute (ECF No. 27) at 2.

                                           III. Discussion

       The plaintiff asserts that the defendants did not comply with this court’s discovery order

and failed to supplement their discovery disclosures and/or responses. See Motion at 5. She asks

this court, therefore, to dismiss the defendants’ counterclaims with prejudice and preclude them

from offering any evidence that they failed to produce during discovery at trial and in response to

or support of any dispositive motions. See id. at 1; see also Fed R. Civ. P. 16(f)(1)(C) (providing

that a court may order sanctions, including the sanctions provided in Rule 37, if a party “fails to

obey a scheduling order or other pretrial order.”).

       The defendants concede that they were not able to supplement their discovery responses as

ordered by the court, but aver that Lalumiere came to Maine and “made a diligent effort to locate

documentation” without success and that their “failings are not the result of a failure to respect this

Court or opposing counsel.” Response at 1. They also “accept and acknowledge that they have



                                                  4
Case 2:20-cv-00006-DBH Document 37 Filed 03/26/21 Page 5 of 10                                    PageID #: 177




thus far been unable [to] devote the resources and attention necessary to pursue” their

counterclaims and are willing to consent to a dismissal without prejudice. Id. They ask the court

to defer ruling on the admissibility of any undisclosed evidence until they attempt to introduce any

such evidence so that the court can weigh the fairness of admitting specific evidence. See id. at 2.

                                  A. Dismissal With or Without Prejudice

         Because the defendants consent to the dismissal of their counterclaims without prejudice,

see id. at 1, the question becomes whether those claims should be dismissed with or without

prejudice.1 The plaintiff argues for the former based on the defendants’ continued failure to

provide adequate discovery disclosures and responses even after being ordered to do so by this

court and the negative effect that such failure has had on her ability to defend against the

counterclaims. See Motion at 6. The defendants argue for the latter, pointing out that “any effort”

on their part to reassert their counterclaims would require court approval.2 See Response at 2.

         As discussed above, the First Circuit has indicated that dismissal as a sanction should only

be used where a party has engaged in “particularly egregious” discovery conduct. Companion

Health Svcs., 675 F.3d at 85. Although I am troubled by the defendants’ noncompliance with my

discovery order, their inability to provide some very basic information to the plaintiff, and their

admission that they have not devoted adequate time to the prosecution of their counterclaims, I

find that their conduct falls short of being particularly egregious given that they have been stymied

by the lender takeover of their business and COVID-19 related health issues and travel limitations.




1
  In light of this consent, I need not and do not address the plaintiff’s argument that the defendants’ counterclaims
should also be dismissed because they failed to plead defamation with sufficient particularity. See Motion at 7.
2
  At oral argument, the plaintiff raised the possibility that if the defendants’ counterclaims were dismissed without
prejudice, they might try to bring them separately in the future. Although I acknowledge the possibility, I am not
persuaded that such speculative harm to the plaintiff warrants dismissal with prejudice.

                                                         5
Case 2:20-cv-00006-DBH Document 37 Filed 03/26/21 Page 6 of 10                       PageID #: 178




See id. (holding that a court should consider a party’s “significant and legitimate mitigating

excuses” before imposing the harsh sanction of dismissal).

       These mitigating circumstances, along with the fact that the defendants have stayed in

communication with the plaintiff and the court, distinguish this case from the ones cited by the

plaintiff in support of dismissal with prejudice. See Motion at 6-7; Plaintiff’s Reply Memorandum

in Support of Motion to Dismiss Defendants’ Counterclaims and For Sanctions (ECF No. 30) at 2;

Vázquez-Rijos v. Anhang, 654 F.3d 122, 126-30 (1st Cir. 2011) (affirming dismissal with prejudice

as a sanction where a plaintiff’s conduct had caused “egregious delay” and she failed to appear for

a deposition twice despite the court ordering her to do so); Young v. Gordon, 330 F.3d 76, 81-83

(1st Cir. 2003) (affirming dismissal as a sanction for a plaintiff’s failure to abide by a court order

to appear for his deposition where the plaintiff “had a documented history of disregarding the

court’s order and/or applicable rules”); Tower Ventures, Inc. v. City of Westfield, 296 F.3d 43,

46-48 (1st Cir. 2002) (affirming dismissal as a sanction where the plaintiff failed to communicate

to the court a legitimate reason for its delay in assembling discovery); Guex v. Allmerica Fin. Life

Ins. & Annuity Co., 146 F.3d 40, 41-43 (1st Cir. 1998) (affirming dismissal with prejudice as a

sanction where the plaintiff “demonstrated a troubling lack of respect for the judicial process by

failing to appear at his deposition, failing to explain his failure, and then having the impertinence

to suggest the magistrate judge had shown no interest in hearing his side of the story”); Ruffin v.

Cichon, No. 2:17-cv-00152-NT, 2018 WL 3312962, *1 (D. Me. July 7, 2018) (rec. dec., aff’d

Aug. 7, 2018) (dismissing a plaintiff’s complaint with prejudice where he failed to comply with

the court’s order compelling discovery and did not respond to the defendant’s motion to dismiss);




                                                  6
Case 2:20-cv-00006-DBH Document 37 Filed 03/26/21 Page 7 of 10                                      PageID #: 179




Spinney v. Gray, No. 1:17-cv-00061-NT, 2018 WL 651325, (D. Me. Jan. 31, 2018) (rec. dec., aff’d

Feb. 28, 2018) (same).3

         Moreover, considering the totality of the circumstances, I conclude that the lesser sanctions

discussed below are adequate to address the prejudice to the plaintiff and deter similar

noncompliance in the future. See Young, 330 F.3d at 81 (“[D]ismissal should not be viewed either

as a sanction of first resort or as an automatic penalty for every failure to abide by a court order.

When noncompliance occurs, the ordering court should consider the totality of events and then

choose from the broad universe of available sanctions in an effort to fit the punishment to the

severity and circumstances of the violation.”).

         For these reasons, I recommend that the court dismiss the defendants’ counterclaims with

their consent but without prejudice. Cf. U.S. Bank N.A., 2020 WL 6393905, at *2 (declining to

dismiss a defendant’s counterclaims, despite the defendant’s “failure to respond to written

discovery requests and his failure to appear for his deposition”).

                                             B. Evidentiary Sanctions

         Mitigating factors aside, the plaintiff has still been hampered in her ability to prosecute her

case by the defendants’ failure to supplement their discovery disclosures and responses as ordered

by this court.4 She asks the court to impose sanctions on the defendants foreclosing them from

presenting any evidence they failed to produce at trial and in response to or support of any

dispositive motion. See Motion at 8-9. The defendants argue that the court should defer ruling on

any such evidence unless and until they attempt to offer it. See Response at 2.




3
  Another decision cited by the plaintiff actually resulted in a dismissal without prejudice. See Motion at 7; Maddocks
v. Portland Police Dep’t, No. 2:15-cv-00168-JAW, 2017 WL 2623809, at *1 (D. Me. June 16, 2017).
4
    The defendants’ excuses, however legitimate, do not preclude this court from sanctioning them for their
noncompliance. See Young, 330 F.3d at 82 (“[A] finding of bad faith is not a condition precedent to imposing”
discovery sanctions).

                                                          7
Case 2:20-cv-00006-DBH Document 37 Filed 03/26/21 Page 8 of 10                                      PageID #: 180




         Contrary to the defendants’ arguments, the plaintiff is entitled to know now the evidence

on which she is proceeding to trial. Indeed, that is the primary purpose of modern discovery. See

Anderson v. Cryovac, Inc., 862 F.2d 910, 929 (1st Cir. 1988) (quoting United States v. Proctor &

Gamble Co., 356 U.S. 677, 682 (1958)) (“The purpose of discovery is to ‘make a trial less a game

of blindman’s buff and more a fair contest with the basic issues and facts disclosed to the fullest

practicable extent.’”); Burns v. Thiokol Chemical Corp., 483 F.2d 300, 304 (5th Cir. 1973) (“The

discovery provisions of the Federal Rules of Civil Procedure allow the parties to develop fully and

crystalize concise factual issues for trial. Properly used, they prevent prejudicial surprises and

conserve precious judicial energies.”); 8 Charles Alan Wright, Arthur R. Miller & Richard L.

Marcus, Federal Practice and Procedure § 2001 (3d ed. 2010) (noting that purpose of discovery

is “to avoid surprise and the possible miscarriage of justice, to disclose fully the nature and scope

of the controversy, to narrow, simplify, and frame the issues involved, and to enable a party to

obtain the information needed to prepare for trial” (footnotes omitted)).

         To leave the door open for the defendants to offer evidence they previously failed to

produce during an extended discovery period would undermine the purpose of discovery.

Additionally, the introduction of such evidence would prejudice the plaintiff, who would face

surprise and/or be forced to seek the reopening of discovery. See Thibeault v. Square D Co.,

960 F.2d 239, 246 (1st Cir. 1992) (“[T]he focus of a preclusion inquiry is mainly upon surprise

and prejudice, including the opponent’s ability to palliate the ill effects stemming from the late

disclosure.”). That, in turn, would create further delay and waste limited judicial resources.5




5
  The defendants suggested at oral argument that they would be more amenable to the preclusive sanctions if they
were made without prejudice to them seeking relief from the sanctions. I decline to add such language to my
recommended decision on the basis that, if it is adopted, the court will have the power to modify it regardless of such
language. See Farr Man & Co. v. M/V Rozita, 903 F.2d 871, 875 (1st Cir. 1990) (noting that a court has the
discretionary power to alter an interlocutory order at any time before the entry of a final decree).

                                                          8
Case 2:20-cv-00006-DBH Document 37 Filed 03/26/21 Page 9 of 10                      PageID #: 181




        Furthermore, I previously informed the defendants at the December 2020 discovery

conference that I might consider imposing sanctions like the ones imposed in U.S. Bank N.A. if

they failed to supplement their discovery responses. See S. New Engl. Tel. Co. v. Global NAPs

Inc., 624 F.3d 123, 148 (2d Cir. 2010) (basing affirmance of a sanction in part on the court’s

warning that such a sanction would be imposed). In that case, this court foreclosed a defendant

from introducing any evidence at trial and in response to or support of a dispositive motion that he

should have provided to the plaintiff during discovery as a sanction for his failure to respond to

the plaintiff’s discovery requests or comply with the initial disclosure requirements of Federal Rule

of Civil Procedure 26. See U.S. Bank N.A., 2020 WL 6393905, at *2-3. Such sanctions are equally

warranted in the circumstances of this case and are well-tailored to address the prejudice to the

plaintiff resulting from the defendants’ continued failure to supplement their disclosures and

responses.

                                          IV. Conclusion

        For the foregoing reasons, I recommend that the court DISMISS the defendants’

counterclaims without prejudice. I further recommend that the court impose the following

sanctions:

   1.        The defendants are foreclosed from presenting at trial and in response to or in support

             of any dispositive motion any evidence that they were required to, but did not, provide

             in their initial disclosures in accordance with Federal Rule of Civil Procedure 26(a),

             provided the information was not otherwise known to the plaintiff.

   2.        The defendants are foreclosed from presenting at trial and in response to or in support

             of any dispositive motion any evidence that they were required to, but did not, provide




                                                  9
Case 2:20-cv-00006-DBH Document 37 Filed 03/26/21 Page 10 of 10                     PageID #: 182




           in response to the plaintiff’s written discovery requests, provided the information was

           not otherwise known to the plaintiff.

                                             NOTICE


       A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum
and request for oral argument before the district judge, if any is sought, within fourteen (14)
days after being served with a copy thereof. A responsive memorandum and any request for
oral argument before the district judge shall be filed within fourteen (14) days after the filing of
the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.


       Dated this 26th day of March, 2021.

                                                             /s/ John H. Rich III
                                                             John H. Rich III
                                                             United States Magistrate Judge




                                                10
